DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single
invention to which the claims must be restricted.
Group I, claim(s) 2-11, drawn to floor treatment apparatus.
Group II, claim(s) 12-13, drawn to a coupling member.
Group III, claim(s) 14-15, drawn to a method.
Group IV, claim(s) 16, drawn to a use.
Claim 1 link(s) inventions Group I, Group II, Group III,  and Group IV.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because even though the inventions of
these groups require the technical feature of floor treatment apparatus, comprising: a floor treatment apparatus, a top plate, a drive system, a transmission, a transmission shaft, an aperture, a motor, a rotatable drive plate,  a coupling member, a treatment member, an open-ended tubular casing, an outlet opening, and a fluid conduit these technical features is not special technical features as it does not make a contribution over the prior art in view of L. Biasoni (US 2,923,107 A). L. Biasoni teaches Floor treatment apparatus (FIG.1, 1) comprising: - a housing (5) comprising a top plate (top of housing 5) , and - a drive system (FIG.6, 11,10) comprising: - a transmission (11) arranged above the top plate, the transmission comprising a transmission shaft (10) passing through an aperture (FIG.6, aperture of top plate of housing 5) in the top plate, - a motor (13) attached to the transmission, the motor arranged above the top plate, - a rotatable drive plate (14) attached to the transmission shaft and positioned below the top plate, and - a coupling member (19) attached to a bottom of the drive plate and arranged to couple a treatment member (20) for treating a floor surface (22), by engagement on said floor surface, to the drive plate, characterized in that wherein the floor treatment apparatus comprises an open- ended tubular casing (FIG.9, 37) extending from a central aperture (24) in the drive plate through the housing to an outlet opening (25) of housing to which a fluid conduit (27) is connectable, wherein the casing is arranged for a fluid to flow through it (3:20-23).
	A telephone call was made to the Attorney of Record Dawes, David on the 13th of May 2022 to request an oral election to the above restriction requirement, but did not result in an election being made. 
	Applicant is advised that the reply to this requirement to be complete must included (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of claims encompassing the elected invention.
		Should the applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on record that this is the case. Where such evidence or admission is provided by the applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) if the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY LEE BUDZISZEK whose telephone number is (571)272-7672. The examiner can normally be reached Monday- Friday 7:30am -5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOBBY LEE BUDZISZEK/               Examiner, Art Unit 3723      

/ANNE M KOZAK/               Supervisory Patent Examiner, Art Unit 3723